DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/21 has been entered.
Claim Status
Claim amendment filed 8/10/2021 is noted.  
1) Claims amended:
(1) Independent claims: 1, 11, and 20.
(2) Depending claims: none.
Claims pending: 1-20.  They comprising of 3 groups:
1) System1: 1-10, and 
2) Method1: 11-19, and 
3) System2: 20.









As of 8/10/2021, independent claim 1 is as followed:

[I] one or more memory devices storing instructions; and 
[II] one or more processors configured to execute the instructions to perform operations comprising:
[1] receiving, from a user device, a request to register an item in a retail system and data associated with the item, wherein the retail system is configured to display the item for sale;
[2] determining a registration guarantee decision for the item, the registration guarantee decision specifying whether the item is or is not guaranteed;
[3] registering the item in the retail system based on the determined registration guarantee decision specifying that the item is guaranteed;
[4] upon registering the item in the retail system, displaying for sale on a website the received item;
[5] building a response for the determined registration guarantee decision; and
[6] transmitting the response for the registration guarantee decision to a computing device associated with the retail system,

wherein the registration guarantee decision comprises: 
[2a] performing a comparison of attributes in the received data and attributes associated with items stored in the retail system to determine duplicate or similar items;
[2b] based on the comparison, displaying an indicator of the registration guarantee decision on an interactive user interface; and 
[2c] based on the comparison, generating an interactive element on the interactive user interface, corresponding to the indicator, configured to allow a user to and register the item in the retail system.
Note: for referential purpose, numerals [1]-[6] are added to the beginning of each element.
2. The computer-implemented system of claim 1, wherein the comparison of attributes comprises operating a checksum calculation on attributes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yield predictable results; 
substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claims 1, and 10 (system) and 11 and 19 (method), they are rejected under 35  U.S.C. 103(a) as obvious over:
Names					Publications:
(1) ACHKIR et al.			USPAP 2019/0.311.108, and 
(2) CN 108.292.255 A			2018-07-17, and  
(3) WHILLOCK et al.			USPAP 2010/0.315.500, and 
(4) MERENDA et al.			USPAP 2016/0.094.414.

As for independent claims 1 (system), and respective 11 (method), ACHKIR ET AL. teaches a computer-implemented system for electronically determining a real-time registration, comprising:
[I] one or more memory devices storing instructions; and 
[II] one or more processors configured to execute the instructions to perform operations comprising:
{see Fig. 1, computing device 100, 118, memory 120, 116}

    PNG
    media_image1.png
    303
    500
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    274
    500
    media_image2.png
    Greyscale

[1] receiving, from a user device, a request to register an item in a retail system and data associated with the item, wherein the retail system is configured to display the item for sale;

{see Fig. 1, computing device 100, 118, memory 120, 116}

    PNG
    media_image3.png
    54
    430
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    107
    492
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    102
    495
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    180
    445
    media_image6.png
    Greyscale

Note on [0002], product registration can begin at original destination where it is originally shipped to avoid counterfeit product to the store for sale.
[2] determining a registration guarantee decision for the item,
the registration decision specifying whether the item is or is not guaranteed;
	wherein the registration guarantee decision comprises 
[2a] performing a comparison of attributes in the received data and attributes associated with items stored in the retail system to determine duplicate or similar items.
{see Fig. 1, computing device 100, 118, memory 120, 116}

    PNG
    media_image5.png
    102
    495
    media_image5.png
    Greyscale


    PNG
    media_image7.png
    131
    417
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    228
    419
    media_image8.png
    Greyscale

{The determination of “matching” between stored intrinsic attributes and received attributes reads over “determination of similar / duplicate items” because “matching” normally means that they are similar or duplicate items}
[3] registering the item in the retail system based on the determined registration guarantee decision;
{see [0033 “…authentication and registration in the blockchain”]}

    PNG
    media_image9.png
    213
    436
    media_image9.png
    Greyscale

[4] building a response for the determined registration guarantee decision; and


    PNG
    media_image9.png
    213
    436
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    575
    501
    media_image10.png
    Greyscale


{see Fig. 2, step 214, “authenticating the product”}


    PNG
    media_image9.png
    213
    436
    media_image9.png
    Greyscale

	As for the feature of “real time” in the preamble, this is inherently included in the system of ACHKIR ET AL. as shown in Figs. 1, 4 and 5.  As for the minor difference in the decision, registration guarantee decision, however, in view of the teachings of “validation” and “authentication” and “registration” as shown in [0033], the applying of the product authentication decision to “registration guarantee decision” would have been obvious to a skilled artisan as mere applying the same guarantee to the registration decision.
ACHKIR ET AL. fairly teaches the claimed invention except for the amended features:
1) amended feature of display for sale on a website of the item;
2) a displayed indicator of the decision on an interface, and
3) step [2c] and the generated interactive element configured to override a decision. 
CN 108.292.255 A is cited to display an item for sale on a website after receiving the item and register the item.

    PNG
    media_image11.png
    181
    475
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    441
    476
    media_image12.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to modify the system of ACHKIR ET AL. to include the step of to display an item for sale on a website after receiving the item and register the item as taught by CN 108.292.255 A for carry out a sale on the web, as shown above.  Alternatively, since the claimed invention is merely a combination of old elements (step A “combining”), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
ACHKIR ET AL./CN 108.292.255 A fairly teaches the claimed invention except for the amended features:
2) a displayed indicator of the decision on an interface, and
3) step [2c] and the generated interactive element configured to override a decision. 
WHILLOCK et al. is cited to teach a displayed indicator of the decision on an interface and an interactive element configured to override the decision made previously by different entities.

    PNG
    media_image13.png
    501
    647
    media_image13.png
    Greyscale

See Fig. 4, indicators of the evaluation and matching, “Low”, “High”, “Very Low”, “Very High.”

    PNG
    media_image14.png
    585
    450
    media_image14.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to modify the system of ACHKIR ET AL. to include the step of “displaying an indicator” of a matching step on an interface such as “high” or “low” as taught by WHILLOCK et al. for showing matching results as taught on Fig. 4 and respective [0054].  Alternatively, since the claimed invention is merely a combination of old elements (step A “combining”), and in the combination each element merely would have performed the same function as it did separately, 
ACHKIR ET AL. / CN 108.292.255 A / WHILLOCK et al. fairly teaches the claimed invention except for the amended features:
2) step [2c] and the generated interactive element configured to override a decision. 
In a similar Business Management system, MERENDA et al. is cited to teach a generated interactive element configured to override a decision, see Fig. 3, 390 “Override” and respective [0054-0055] and interactive display element on a GUI, website, Screen Fig. 4A.

    PNG
    media_image15.png
    477
    600
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    94
    517
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    481
    578
    media_image17.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to modify the system of ACHKIR ET AL./ CN 108.292.255 A /WHILLOCK et al. to include a generated interactive element configured to override a decision and interactive display element on a GUI, website as taught by MERENDA et al. for decision management options for business management as taught in Fig. 3 or [055].  Alternatively, since the claimed invention is merely a combination of old elements (step A “combining”), and in the combination each element merely 
As for dep. claim 10 (part of 1 above) and respective 19 (part of 11 above) which deals with the type of response, i.e. reasons for not registering, this is taught in Fig. 2, step 216, “Disable the product”.  The use of other similar denying statements would have been obvious.
Dependent claims 2 and respective 12 are rejected under 35 U.S.C. 103 as being unpatentable over ACHKIR ET AL./ CN 108.292.255 A / WHILLOCK et al. /MERENDA et al. as applied to claims 1 and 11 above, and further in view of (5) FALK ET AL., US Pub 2014/0.245.409.
	The teachings of ACHKIR ET AL./ CN 108.292.255 A /WHILLOCK et al. /MERENDA et al. is cited above.  
	As for dep. claim 2 and 12, which deals with the comparison feature, using a checksum calculation on attributes, this is taught in FALK ET AL. in [0031], 
	
    PNG
    media_image18.png
    253
    517
    media_image18.png
    Greyscale

	
    PNG
    media_image19.png
    150
    525
    media_image19.png
    Greyscale

modify the system of ACHKIR ET AL./ CN 108.292.255 A / WHILLOCK et al. /MERENDA et al. to include credential attribute confirming feature as taught by FALK ET AL. for confirming attributes to the credentials, as taught in [0031], claims 4, 15 and 16 above.  Alternatively, since the claimed invention is merely a combination of old elements (step A “combining”), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable
Dependent claims 3-8 and respective 13-18, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over ACHKIR ET AL. / CN 108.292.255 A /WHILLOCK et al. /MERENDA et al. / FALK ET AL. as applied to claims 1-2 and 11-12 above, and further in view of (5) HERWADKAR ET AL. (USP 2019/0.102.553).
	The teachings of ACHKIR ET AL./ CN 108.292.255 A /WHILLOCK et al. /MERENDA et al./FALK et al. is cited above.  
As for dep. claim 3 (part of 1 above) and respective 13 (part of 11 above) which deals with further features of the checksum calculation, assigning values on each contribute, recyclable item data, comprises a proof of impact data, this is taught in HERWADKAR ET AL. 
	
    PNG
    media_image20.png
    253
    491
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    70
    492
    media_image21.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to modify the system of ACHKIR ET AL./ CN 108.292.255 A / WHILLOCK et al. /MERENDA et al. / FALK ET AL. to assign values on each attribute as taught by HERWADKAR ET AL. as part of the checksum calculation as taught by HERWADKAR ET AL. for query evaluation.  Alternatively, since the claimed invention is merely a combination of old elements (step A “combining”), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
	As for dep. claim 4 (part of 1 above) and respective 14 (part of 11 above) and independent claim 20, which indicates that the assigned values are used for comparison purpose, this is taught in HERWADKAR ET AL. 

    PNG
    media_image22.png
    508
    687
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    153
    502
    media_image23.png
    Greyscale

As for dep. claim 5 (part of 1 above) which deals with attaching a duplicate indicator to the duplicate item, this is taught in ACHKIR ET AL. Fig. 3, Block 340, ID 346, and Block 34, and respective [0033] or HERWADKAR ET AL. [0055] below.

    PNG
    media_image24.png
    152
    619
    media_image24.png
    Greyscale




    PNG
    media_image25.png
    474
    450
    media_image25.png
    Greyscale

As for dep. claim 6 (part of 1 above) and respective 15 (part of 11 above) which deals with attaching a duplicate indicator to the duplicate item, this is taught in ACHKIR ET AL. Fig. 3, Block 340, ID 346, and Block 34, and respective [0033] or HERWADKAR ET AL. [0055] below.
1 above) and respective 16 (part of 11 above) which deals registration decision rule, i.e. related to sale price or an entity, this is taught in ACHKIR ET AL. 
Fig. 3, Block 340, ID 346, and Block 34, and respective [0027-28] or HERWADKAR ET AL. [0055] below.
	
    PNG
    media_image26.png
    452
    450
    media_image26.png
    Greyscale

The use of other item’s specific identification such as sale price or special characteristics associated with the special item would have been obvious to a skilled artisan.
As for dep. claim 8 (part of 1 above) and respective 17 (part of 11 above) which deals with a provision of a GUI to the user for receiving information, this is taught in ACHKIR ET AL. 
Fig. 1, element 110, and respective [0019]

    PNG
    media_image27.png
    323
    450
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    425
    450
    media_image28.png
    Greyscale

Dependent claims 9 and respective 18 are rejected under 35 U.S.C. 103 as being unpatentable over ACHKIR ET AL. /WHILLOCK et al. /MERENDA et al. as applied to claims 1 and 11 above, and further in view of (6) JEAGER ET AL. (USP 2002/0.049.612).
The teachings of ACHKIR ET AL./ WHILLOCK et al. /MERENDA et al. is cited above.  
As for dep. claim 9 (part of 1 above) and respective 18 (part of 11 above) which deals with further features parsing the collecting information for further processing, i.e. matching elements, this is taught in JAEGER et al., USPb 2002/0.049.612.

    PNG
    media_image29.png
    171
    451
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    499
    723
    media_image30.png
    Greyscale

modify the system of ACHKIR ET AL./ WHILLOCK et al. /MERENDA et al. to include parsing data for further processing such as matching as taught by JAEGER ET AL. for further processing matching as taught in [0039] above.  Alternatively, since the claimed invention is merely a combination of old elements (step A “combining”), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered and the results are as followed: 
I. 112 (pre-AIA ), 2nd rejections
The previous rejections were withdrawn due to claim amendment.  
II. 101 rejections:
Withdrawn.
III. 103 rejections:
Applicant’s response that ACHKIR et al. fails to teach the amended feature is noted but moot because new references have cited to address the amended features.  

No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/TAN D NGUYEN/Primary Examiner, Art Unit 3689